Exhibit 10.2

WARRANT AGREEMENT

This WARRANT AGREEMENT (this “Agreement”) is made as of December 12, 2013, by
and between AFFINION GROUP HOLDINGS, INC., a Delaware corporation (the
“Company”), and Wells Fargo Bank, National Association, a national banking
association (the “Warrant Agent”). Capitalized terms used herein but not
otherwise defined shall have the meanings given them in Section 13 hereof.

RECITALS

WHEREAS, the Company is issuing Series A Warrants, having no par value, of the
Company (the “Series A Warrants”), representing the right to purchase shares of
Class B Common Stock, par value $0.01 per share, of the Company (“Class B Common
Stock”), and Series B Warrants (the “Series B Warrants,” and together with the
Series A Warrants, the “Warrants”) to purchase shares of Class B Common Stock to
certain investors who participate in an exchange offer by the Company for the
Company’s currently outstanding 11.625% Senior Notes due 2015 (the “Exchange
Offer”) being consummated on or about the date hereof;

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, exercise and cancellation of the Warrants; and

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the Holders (as defined below).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Appointment of the Warrant Agent. The Company hereby appoints the
Warrant Agent to act as an agent for the Company for the Warrants, and the
Warrant Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth herein.

Section 2. Warrants.

(a) Form of Warrant.

(i) Each Series A Warrant shall be issued in certificated form only in
substantially the form attached as Exhibit A hereto, and each Series B Warrant
shall be issued in certificated form only in substantially the form attached as
Exhibit B hereto, the provisions of which are incorporated herein, and shall be
dated the date on which countersigned by the Warrant Agent, shall have such
insertions as are appropriate or required or permitted by this Agreement and may
have such letters, numbers or other marks of



--------------------------------------------------------------------------------

identification and such legends and endorsements typed, stamped, printed,
lithographed or engraved thereon as the officers of the Company executing the
same may approve (execution thereof to be conclusive evidence of such approval)
and as are not inconsistent with the provisions of this Agreement, or as may be
required to comply with any law or with any rule or regulation pursuant thereto
or with any rule or regulation of any securities exchange on which the Warrants
may be listed, or to conform to usage. In the event a Person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such Person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance.

(ii) Pending the preparation of definitive certificates representing the
warrants (“Warrant Certificates”), temporary Warrant Certificates may be issued,
which may be printed, lithographed, typewritten, mimeographed or otherwise
produced, and which will be substantially of the tenor of the definitive Warrant
Certificates in lieu of which they are issued.

If temporary Warrant Certificates are issued, the Company will cause definitive
Warrant Certificates to be prepared without unreasonable delay. After the
preparation of definitive Warrant Certificates, the temporary Warrant
Certificates shall be exchangeable for definitive Warrant Certificates
evidencing Warrants of the same number and tenor upon surrender by the Holder of
the temporary Warrant Certificates to the Warrant Agent at the office of the
Warrant Agent, without charge to such Holder. Upon surrender for cancellation of
any one or more temporary Warrant Certificates, the Company shall execute and
the Warrant Agent shall countersign and deliver in exchange therefor Warrant
Certificates of the same tenor and for a like aggregate number of Warrants.
Until so exchanged, the temporary Warrant Certificates shall in all respects be
entitled to the same benefits under this Agreement as definitive Warrant
Certificates.

(iii) Each Warrant Certificate representing Domestic Restricted Warrants shall
bear legends in substantially the following form:

“THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE ARE SUBJECT TO
THE PROVISIONS OF A WARRANT AGREEMENT AND WARRANTHOLDER RIGHTS AGREEMENT, EACH
DATED AS OF DECEMBER 12, 2013, AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS
OF AFFINION GROUP HOLDINGS, INC. (THE “COMPANY”), EACH AS MAY BE AMENDED FROM
TIME TO TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND EXERCISE SET FORTH
THEREIN. COPIES OF THE WARRANT AGREEMENT, THE WARRANTHOLDER RIGHTS AGREEMENT AND
THE CERTIFICATE OF INCORPORATION AND BY-LAWS ARE ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY.

 

2



--------------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE ARE NOT AND WILL
NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR UNDER ANY U.S. STATE OR FOREIGN SECURITIES LAWS, IN
RELIANCE UPON APPLICABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND SUCH STATE AND FOREIGN SECURITIES LAWS. THE SECURITIES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
(INCLUDING THE SECURITIES TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT) MAY
NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
1933 ACT AND ANY APPLICABLE U.S. STATE OR FOREIGN SECURITIES LAWS, OR A WRITTEN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY IS OBTAINED TO THE EFFECT THAT NO
SUCH REGISTRATION IS REQUIRED.”

(iv) Each Warrant Certificate representing Regulation S Warrants shall bear
legends in substantially the following form:

“THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE ARE SUBJECT TO
THE PROVISIONS OF A WARRANTHOLDER RIGHTS AGREEMENT OF AFFINION GROUP HOLDINGS,
INC. (THE “COMPANY”), DATED AS OF DECEMBER 12, 2013, AND THE CERTIFICATE OF
INCORPORATION AND BY-LAWS OF THE COMPANY, EACH AS MAY BE AMENDED FROM TIME TO
TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND EXERCISE SET FORTH THEREIN.
COPIES OF THE WARRANTHOLDER RIGHTS AGREEMENT AND THE CERTIFICATE OF
INCORPORATION AND BY-LAWS ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
COMPANY.

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”) AND HAVE INSTEAD BEEN ISSUED IN RELIANCE ON REGULATION S PROMULGATED UNDER
THE 1933 ACT. AS A RESULT, THE SECURITIES REPRESENTED BY THIS CERTIFICATE
(INCLUDING THE SECURITIES TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT) MAY
NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE 1933 ACT, OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION. ANY HEDGING TRANSACTIONS INVOLVING
THIS WARRANT OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE MAY NOT BE
CONDUCTED UNLESS IN

 

3



--------------------------------------------------------------------------------

COMPLIANCE WITH THE 1933 ACT. THE COMPANY WILL NOT REGISTER ANY TRANSFER OF THIS
WARRANT OR THE SECURITIES TO BE ISSUED UPON ITS EXERCISE NOT MADE IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE 1933 ACT.”

(v) Each of the certificates representing the shares issued upon the exercise of
a Domestic Restricted Warrant shall bear legends in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A WARRANTHOLDER RIGHTS AGREEMENT OF AFFINION GROUP HOLDINGS, INC. (THE
“COMPANY”), DATED AS OF DECEMBER 12, 2013, AND THE CERTIFICATE OF INCORPORATION
AND BY-LAWS OF THE COMPANY, EACH AS MAY BE AMENDED FROM TIME TO TIME, INCLUDING
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH THEREIN. COPIES OF THE WARRANTHOLDER
RIGHTS AGREEMENT AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS ARE ON FILE AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE NOT REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR UNDER ANY
U.S. STATE OR FOREIGN SECURITIES LAWS, IN RELIANCE UPON APPLICABLE EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND SUCH STATE AND FOREIGN
SECURITIES LAWS. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO DISTRIBUTION OR RESALE. THE SHARES MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE 1933 ACT AND ANY APPLICABLE
U.S. STATE OR FOREIGN SECURITIES LAWS, OR A WRITTEN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IS OBTAINED TO THE EFFECT THAT NO SUCH REGISTRATION IS
REQUIRED.”

 

4



--------------------------------------------------------------------------------

(vi) Each of the certificates representing shares issued upon the exercise of a
Regulation S Warrant shall bear legends in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A WARRANTHOLDER RIGHTS AGREEMENT OF AFFINION GROUP HOLDINGS, INC. (THE
“COMPANY”), DATED AS OF DECEMBER 12, 2013, AND THE CERTIFICATE OF INCORPORATION
AND BY-LAWS OF THE COMPANY, EACH AS MAY BE AMENDED FROM TIME TO TIME, INCLUDING
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH THEREIN. COPIES OF THE WARRANTHOLDER
RIGHTS AGREEMENT AND THE CERTIFICATE OF INCORPORATION AND BY-LAWS ARE ON FILE AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND HAVE INSTEAD BEEN
ISSUED IN RELIANCE ON REGULATION S PROMULGATED UNDER THE 1933 ACT. AS A RESULT,
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE SECURITIES ACT,
PURSUANT TO REGISTRATION UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION. ANY HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
THE COMPANY WILL NOT REGISTER ANY TRANSFER OF THESE SECURITIES NOT MADE IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER
THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE
WITH THE 1933 ACT.”

(vii) Subject to the terms hereof, including without limitation, if applicable,
the restrictions on exercise under securities law, this Agreement, the
Warrantholder Rights Agreement and the Company’s Certificate of Incorporation
and by-laws, each Warrant shall be exercisable for the number of shares of Class
B Common Stock set forth thereon as the same may be adjusted from time to time
as set forth herein.

(b) Execution and Delivery of Warrant Certificates.

(i) At any time and from time to time on or after the date of this Agreement,
Warrant Certificates evidencing the Warrants may be executed by the Company and
delivered to the Warrant Agent for countersignature, and the Warrant Agent
shall, when, as and if directed by the Company, countersign and deliver such
Warrant Certificates to the respective Persons entitled thereto, as specified by
the Company. The

 

5



--------------------------------------------------------------------------------

Warrant Agent is further hereby authorized to countersign and deliver Warrant
Certificates as required by this Section 2(b), Section 2(c), Section 3(b)(iii),
Section 4(a), Section 9(a), Section 10.

(ii) The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by any of the Chairman of the Board of Directors, the
Chief Executive Officer, the Chief Financial Officer or any one of the Executive
Vice Presidents, Senior Vice Presidents or Vice Presidents of the Company,
either manually or by facsimile signature printed thereon. The Warrant
Certificates shall be countersigned by the Warrant Agent and shall not be valid
for any purpose unless so countersigned. In case any officer of the Company
whose signature shall have been placed upon any of the Warrant Certificates
shall cease to be such officer of the Company before countersignature by the
Warrant Agent and issue and delivery thereof, such Warrant Certificates may,
nevertheless, be countersigned by the Warrant Agent and issued and delivered
with the same force and effect as though such person had not ceased to be such
officer of the Company, and any Warrant Certificate may be signed on behalf of
the Company by such person as, at the actual date of the execution of such
Warrant Certificate, shall be a proper officer of the Company, although at the
date of the execution of this Warrant Agreement any such person was not such
officer.

(c) Register; Registered Holder.

(i) Warrant Register. The Warrant Agent shall maintain books (the “Warrant
Register”) for the registration of original issuance and the registration of
transfer of the Warrants in accordance with the restrictions on transfer set
forth herein. Upon the initial issuance of any Warrants, the Warrant Agent shall
issue and register the Warrants in the names of the respective Holders thereof
in such denominations and otherwise in accordance with instructions delivered to
the Warrant Agent by the Company.

(ii) Registered Holder. The term “Holder” shall mean any Person in whose name
ownership in the Warrants shall be registered upon the Warrant Register. Prior
to due presentment for registration or transfer of any Warrant, the Company and
the Warrant Agent may deem and treat the Holder as the absolute owner of such
Warrant and of each Warrant (notwithstanding any notation of ownership or other
writing on a Warrant Certificate made by anyone other than the Company or the
Warrant Agent), for the purpose of any exercise thereof, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

 

6



--------------------------------------------------------------------------------

Section 3. Exercise of Warrant.

(a) Subject to this Section 3, Section 9 and securities law, each Warrant, when
countersigned by the Warrant Agent, may be exercised, in whole or in part, by
the Holder thereof during the Exercise Period applicable to such Warrant. Any
exercise of a Warrant shall be effected by:

(i) delivery to the Warrant Agent at the office of Warrant Agent, or, if
applicable, at the office of its successor as Warrant Agent, of: (A) the Warrant
Certificate evidencing the Warrant, (B) a written notice in the form attached as
Exhibit C hereto (the “Exercise Notice”), properly completed and executed,
stating that such Holder elects to exercise the Warrants in accordance with the
provisions of this Section 3, specifying the name or names in which such Holder
wishes the certificate or certificates for shares of Class B Common Stock to be
issued and making the appropriate securities law representation contained
therein; and

(ii) payment of the Exercise Price for the shares of Class B Common Stock
issuable upon exercise of such Warrants. Such Exercise Price shall be payable
(A) by wire transfer of immediately available funds to the account of the
Company, (B) by a certified or official bank check payable to the order of the
Company or (C) by the surrender (which surrender shall be evidenced by
cancellation of the number of Warrants represented by any Warrant certificate
presented in connection with a Cashless Exercise (as defined below)) of a
Warrant or Warrants (represented by one or more relevant Warrant certificates),
and without the payment of the Exercise Price in cash, in return for the
delivery to the surrendering Holder of that number of shares of Class B Common
Stock equal to (I) the number shares of Class B Common Stock for which such
Warrant is exercisable as of the date of exercise (if the Exercise Price were
being paid in cash, wire transfer or certified or official bank check) reduced
by (II) that number of shares of Class B Common Stock equal to the quotient
obtained by dividing (x) the aggregate Exercise Price to be paid by (y) the
Market Price of one share of Class B Common Stock on the Business Day which next
precedes the day of exercise of the Warrant. An exercise of a Warrant in
accordance with clause (C) is herein referred to as a “Cashless Exercise.” The
documentation and consideration, if any, delivered in accordance with this
Section 3(a) are collectively referred to herein as the “Warrant Exercise
Documentation.”

(b) As promptly as practicable, and in any event within five Business Days after
receipt of the Warrant Exercise Documentation, the Company shall:

(i) deliver or cause to be delivered the certificates representing the number of
validly issued, fully paid and non-assessable shares of Class B Common Stock
properly specified in the Warrant Exercise Documentation;

 

7



--------------------------------------------------------------------------------

(ii) if applicable, deliver or caused to be delivered cash in lieu of any
fraction of a share of Class B Common Stock, as hereinafter provided; and

(iii) if less than the full number of Warrants evidenced by a Warrant
Certificate are being exercised, deliver or cause to be delivered (and the
Warrant Agent shall so deliver or cause to be delivered at the request of the
Company) a new Warrant Certificate(s), of like tenor, for the number of Warrants
evidenced by such Warrant Certificate, less the number of Warrants then being
exercised.

(c) An exercise shall be deemed to have been made at the close of business on
the date of delivery of the Warrant Exercise Documentation so that, to the
extent permitted by applicable law, the Person entitled to receive shares of
Class B Common Stock upon such exercise shall be treated for all purposes as
having become the Holder of such shares of Class B Common Stock at such time. No
such surrender shall be effective to constitute the Person entitled to receive
such shares of Class B Common Stock as the Holder thereof while the transfer
books of the Company for Class B Common Stock are closed for any purpose (but
not for any period in excess of five Business Days), but any such surrender of
this Warrant Certificate for exercise during any period while such books are so
closed shall become effective for exercise immediately upon the reopening of
such books, as if the exercise had been made on the date this Warrant
Certificate was surrendered and for the number of shares of Class B Common Stock
specified in the Warrant Exercise Documentation and at the Exercise Price.

(d) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges (other than income taxes of the Holder) that may be
imposed in respect of, the issue or delivery of any shares of Class B Common
Stock issuable upon the exercise of Warrants. The Company shall not be required,
however, to pay any tax or other charge imposed in connection with any transfer
involved in the issue of any certificate for shares of Class B Common Stock in
any name other than that of the Holder of the Warrants as recorded in the
Warrant Register.

(e) In connection with the exercise of any Warrants, no fractions of shares of
Class B Common Stock shall be issued, but in lieu thereof the Company shall pay
a cash adjustment in respect of such fractional interest in an amount equal to
such fractional interest multiplied by the Market Price of a share of Class B
Common Stock on the Business Day which next precedes the day of exercise. If
more than one such Warrant shall be exercised by the Holder thereof at the same
time, the number of full shares of Class B Common Stock issuable on such
exercise shall be computed on the basis of the total number of Warrants so
exercised.

 

8



--------------------------------------------------------------------------------

Section 4. Adjustments.

(a) Adjustment of Number Issuable. The number of shares of Class B Common Stock
issuable upon the valid exercise of a Warrant (the “Number Issuable”) shall be
subject to adjustment from time to time as follows:

(i) In case the Company shall at any time or from time to time after the Issue
Date:

(A) pay a dividend or make a distribution on the outstanding shares of Common
Stock in capital stock of the Company;

(B) forward split or subdivide the outstanding shares of Common Stock into a
larger number of shares; or

(C) reverse split or combine the outstanding shares of Common Stock into a
smaller number of shares;

then, and in each such case (A) through (C), the Number Issuable in effect
immediately prior to such event shall be adjusted (and any other appropriate
actions shall be taken by the Company) so that the Holder of any Warrant
thereafter exercised shall be entitled to receive the number of shares of Class
B Common Stock or other securities of the Company which such Holder would have
owned or had been entitled to receive upon or by reason of any of the events
described above, had such Warrant been exercised immediately prior to the
happening of such event. An adjustment made pursuant to this Section 4(a)(i)
shall become effective retroactively (x) in the case of any such dividend or
distribution, to a date immediately following the close of business on the
record date for the determination of holders of shares of Class B Common Stock
entitled to receive such dividend or distribution, or (y) in the case of any
such split, subdivision, combination or reclassification, to the close of
business on the date upon which such corporate action becomes effective.

(ii) Notwithstanding anything herein to the contrary, no adjustment under this
Section 4(a) need be made to the Number Issuable unless such adjustment would
require an increase or decrease of at least 1% of the Number Issuable then in
effect. Any lesser adjustment shall be carried forward and shall be made at the
time of and together with the next subsequent adjustment, which, together with
any adjustment or adjustments so carried forward, shall amount to an increase or
decrease of at least 1% of such Number Issuable. Any adjustment to the Number
Issuable carried forward and not theretofore made shall be made immediately
prior to the exercise of any Warrants pursuant hereto.

(iii) The Company shall deliver to the Warrant Agent and each of the Holders
promptly following the consummation of any transaction which would result in an
increase or decrease in the Number Issuable pursuant to this Section 4 a notice
thereof. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such event. Within thirty days following the
occurrence of any event requiring an adjustment pursuant to this Section 4, the
Company shall instruct the Warrant Agent, and in accordance with such
instructions the Warrant Agent shall issue each Holder a new Warrant Certificate
reflecting the required adjustment(s) to the Warrant, reasonably promptly (but
in any event within 10 days) following, and subject only to, the permanent
surrender by the Holder of the Warrant Certificate for which such new Warrant
Certificate relates.

 

9



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained in this Section 4(a),
the Company shall be entitled to make such upward adjustments in the Number
Issuable, in addition to those otherwise required by this Section 4(a), as the
Board of Directors of the Company in its discretion shall determine to be
advisable in order that any stock dividend, split, subdivision or combination of
shares, distribution of rights or warrants to purchase shares, stock or
securities or distribution of securities convertible into or exchangeable for
shares of Class B Common Stock hereafter made the Company to its stockholders
shall not be taxable; provided, however, that any such adjustment shall treat
all holders of Warrants with similar protections on an equal basis.

(b) Reorganization, Reclassification. Consolidation. Merger or Sale of Assets.
In case of any capital reorganization or reclassification or other change of
outstanding shares of Class B Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a split, subdivision or combination), including without limitation the
automatic conversion of the outstanding Class B Common Stock into shares of the
Company’s Class B Common Stock, par value $0.01 per share, in accordance with
the terms of the Company’s Certificate of Incorporation, or in case of any
consolidation or merger of the Company with or into another Person (other than a
consolidation or merger in which the Company is the resulting or surviving
person and which does not result in any reclassification or change of
outstanding Class B Common Stock), or in case of any sale or other disposition
to another Person of all or substantially all of the assets of the Company,
other than a sale/leaseback, mortgage or other similar financing transaction
(any of the foregoing, a “Transaction”), the Company, and/or such successor or
purchasing Person, as the case may be, shall make appropriate arrangements to
provide that each Holder of a Warrant outstanding immediately prior to the
consummation of the Transaction shall have the right thereafter to receive upon
the exercise of such Warrant, in lieu of the Class B Common Stock immediately
theretofore acquirable, the kind and amount of shares, stock or other securities
(of the Company or another issuer) or property or cash receivable upon such
Transaction by a holder of the number of shares of Class B Common Stock for
which such Warrant could have been exercised immediately prior to such
Transaction.

(c) Warrant Agent’s Disclaimer. The Warrant Agent has no duty to determine when
an adjustment under this Section 4 should be made, how it should be made or what
any such adjustment should be. The Warrant Agent makes no representation as to
the validity or value of any securities or assets issued upon the exercise of
any Warrants. The Warrant Agent shall not be responsible for the Company’s
failure to comply with this Section 4.

Section 5. No Redemptions. The Company shall not have any right to redeem any of
the Warrants evidenced hereby.

 

10



--------------------------------------------------------------------------------

Section 6. Certain Covenants

(a) Authorized Shares. The Company covenants and agrees that all shares of
capital stock of the Company which may be issued upon the exercise of the
Warrants will be duly authorized, validly issued and fully paid and
non-assessable upon issuance and will be free and clear of all liens and will
not be subject to any pre-emptive or similar rights. The Company shall at all
times reserve and keep available solely for issuance upon the exercise of the
Warrants, such number of its authorized but unissued shares of Class B Common
Stock as will from time to time be sufficient to permit the exercise of all
outstanding Warrants, and shall take all action required to increase the
authorized number of shares of Class B Common Stock if at any time there shall
be insufficient authorized but unissued shares of Class B Common Stock to permit
such reservation or to permit the exercise of all outstanding Warrants.

(b) No Impairment. The Company will not, by amendment of its charter or through
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement or the Warrants
issued hereunder, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of each Holder against impairment.
Without limiting the generality of the foregoing, the Company will (i) not
increase the par value of any shares of Class B Common Stock obtainable upon the
exercise of a Warrant and (ii) take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Class B Common Stock upon the exercise of a
Warrant.

Section 7. Dividends.

(a) Subject to the rights and preferences of any Senior Liquidation Shares,
when, as and if declared by the Board, out of funds legally available for the
payment of dividends for Class B Common Stock, each Holder of Warrants
exercisable as of the record date for such dividend or distribution shall be
entitled to receive dividends of the same type as any dividends or other
distribution, whether in cash, in kind or in other property, payable or to be
made on outstanding shares of Class B Common Stock, in an amount equal to the
amount of such dividends or other distribution as would be made on the number of
shares of Class B Common Stock equal to the number of shares of Class B Common
Stock issuable to each Holder on the applicable record date for such dividends
or other distribution on the Class B Common Stock (the “Dividends”).

(b) Any Dividends shall be payable to each Holder at the same time as and when
such dividend or other distribution on Class B Common Stock is paid to the
holders of Class B Common Stock and shall be payable to each Holder on the
record date for the corresponding dividend or distribution on the Class B Common
Stock; provided that no dividend or distribution on Class B Common Stock shall
be made to any holders of Class B Common Stock unless the Dividends are paid (or
are concurrently being paid) to all Holders pursuant to this Section 7.

(c) The Warrants shall not be entitled to any dividend, whether payable in cash,
in kind or other property, in excess of or in any instance other than the
Dividends as provided in this Section 7.

 

11



--------------------------------------------------------------------------------

Section 8. Holder Not Deemed a Stockholder. Except as specifically provided for
herein, nothing contained in this Agreement shall be construed to (a) grant any
Holder any rights to vote or receive dividends or be deemed the holder of shares
of Class B Common Stock of the Company for any purpose, (b) confer upon any
Holder any of the rights of a stockholder of the Company or any right to vote,
give or withhold consent to any corporate action (whether any reorganization,
issue of stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, or (c) impose any liabilities on a Holder to purchase any
securities or as a stockholder of the Company, whether asserted by the Company
or creditors of the Company, prior to the issuance of the underlying shares of
Class B Common Stock.

Section 9. Certain Transfer and Exercise Restrictions.

(a) Subject to Applicable Securities Laws. No Warrant shall be sold or
transferred unless either such Warrant first shall have been registered under
the Securities Act or any applicable U.S. state or foreign securities law, or
upon request by the Company, the Company or the Warrant Agent, as the case may
be, first shall have been furnished with an opinion of legal counsel, reasonably
satisfactory to the Company, as the case may be, to the effect that such sale or
transfer is exempt from the registration requirements of the Securities Act and
applicable U.S. state or foreign securities law and indicating whether the new
Warrant Certificates must bear a restrictive legend. Any transfer of a Warrant
and the rights represented by the corresponding Warrant Certificate shall be
effected by the surrender of such Warrant Certificate, along with the form of
assignment attached as Exhibit D hereto, properly completed and executed by the
Holder thereof, at the office of the Warrant Agent, together with an appropriate
investment letter, if deemed reasonably necessary by counsel to the Company, to
assure compliance with applicable securities laws. Thereupon, the Warrant Agent
shall issue in the name or names specified by the Holder thereof and, in the
event of a partial transfer, in the name of the Holder thereof, a new Warrant
Certificate or Warrant Certificates evidencing the right to purchase such number
of shares of Class B Common Stock as shall be equal to the then applicable
Number Issuable.

(b) Subject to Applicable Laws. Notwithstanding anything to the contrary, no
Warrant may be Transferred or exercised unless (i) the transferor, transferee,
exercising Holder or its designated recipient of Class B Common Stock issuable
on the exercise of such Warrant and the Company, as applicable, have completed
and submitted all filings, registrations or other notifications to any
Governmental Entity that may be required pursuant to applicable Law in
connection with such Transfer or exercise, (ii) all necessary approvals or
waivers, as the case may be, of any Governmental Entity that may be required
pursuant to applicable Law in connection with such Transfer or exercise have
been obtained, including, if applicable, the approval of the Insurance
Commissioner and the FCA and (iii) any waiting periods required by applicable
Law for the consummation of such Transfer or Exercise have expired or been
terminated. For the avoidance of

 

12



--------------------------------------------------------------------------------

doubt, a Warrant may be exercised in part to the extent that such filing,
registration, notification, approval, waiver or expiration or termination of any
waiting period is not necessary or required.

(c) Limitation on Number of Record Holders. Notwithstanding any other provision
of this Agreement, prior to the Restriction Release Date, no Holder shall
Transfer any Warrants to any Person nor shall any employee or agent of the
Company, including the Warrant Agent, effect the Transfer of any Warrants (1) to
any Person who is not an “accredited investor” (as such term is defined under
Rule 501(a) of Regulation D under the Securities Act), if, at the time of such
Transfer, or as a result of giving effect to such Transfer, the Company has more
than 450 “holders of record” of the Warrants who are not “accredited investors”
or (2) to any Person if, at the time of such Transfer, or as a result of giving
effect to such Transfer, the Company has more than 1,900 “holders of record” of
the Warrants; provided that the term “holders of record” shall having the
meaning ascribed thereto for the purposes of Section 12 (g) of the Exchange Act.
The limitations set forth in the immediately preceding sentence shall not
prohibit: (i) a Transfer of Warrants by a Holder to the Company, (ii) a Transfer
of Warrants by a Holder to a Person that, immediately prior to the Transfer, is
a holder of record of Warrants and/or any other then outstanding warrants of the
Company constituting the same class of equity security within the meaning of
Section 12(g)(5) of the Exchange Act or (iii) a Transfer of all Warrants owned
by the proposed transferor to a single Person who is treated as a single record
holder of Warrants under the Exchange Act. Any attempted Transfer that is
prohibited by this Section 9(b) and not approved by the Company shall be null
and void ab initio and shall not be effective to Transfer any Warrants, but only
to the minimum extent necessary to prevent the Transfer from being a Transfer
that is prohibited by this Section 9(b). The Company may seek any remedy
available to it at law, in equity or otherwise, including an injunction
prohibiting any such Transfer, to enforce the provisions of this Section 9(b).

(d) Limitation on Exercise.

(i) Notwithstanding any other provision of this Agreement, prior to the
Restriction Release Date, the Company may restrict the exercise of any Warrants,
(1) to any Person who is not an “accredited investor” (as such term is defined
under Rule 501(a) of Regulation D under the Securities Act) if, at the time of
such exercise, or as a result of giving effect to such exercise, the Company has
more than 450 “holders of record” of Common Stock assuming the exercise of all
outstanding options to purchase shares of Common Stock or (2) to any Person if,
at the time of such Transfer, or as a result of giving effect to such Transfer,
the Company has more than 1,900 “holders of record” of Common Stock assuming the
exercise of all outstanding options to purchase shares of Common Stock; provided
that the term “holders of record” shall have the meaning ascribed thereto for
the purposes of Section 12(g) of the Exchange Act. For the avoidance of doubt,
solely for these purposes, and not for any other purposes, including without
limitation the obligation to register securities and become a public reporting
company pursuant to Section 12(g) of the Exchange Act, the Class

 

13



--------------------------------------------------------------------------------

B Common Stock and Class A Common Stock shall be deemed a single class of
securities. The limitations set forth in the immediately preceding sentence
shall not prohibit an exercise of Warrants by a Holder who, immediately prior to
the exercise, is a holder of record of Class B Common Stock.

(ii) Notwithstanding anything to the contrary, no Warrant may be exercised in
contravention of applicable law, including without limitation, if applicable,
Section 5 of the Securities Act or any of the rules and regulations promulgated
thereunder.

(e) Regulation S Warrants.

(i) Without limiting the other restrictions set forth in this Section 9, each
Holder of a Regulation S Warrant or the securities issued upon the exercise
thereof agrees that for a period of one year from the date hereof (the
“distribution compliance period”), in the event of a Transfer of the Regulation
S Warrants or the securities issuable upon the exercise thereof, the Holder will
(A) ensure that the Transfer is not made to a U.S. person unless pursuant to an
exemption from registration under the Securities Act or such Warrant or the
securities issued upon the exercise thereof, as applicable, have been registered
under the Securities Act; (B) unless the Warrants or the securities issued upon
the exercise thereof have been registered under the Securities Act, require the
transferee to certify that it either (I) is not a U.S. person, is not acquiring
the Securities for the account or benefit of a U.S. person and is acquiring such
securities in an “offshore transaction” as defined in Regulation S, or (II) it
is acquiring the Securities in a transaction that does not require registration
under the Securities Act; (C) require that the transferee agree to resell or
otherwise Transfer the Regulation S Warrants or the securities issuable upon the
exercise thereof only in accordance with Regulation S, pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration and not to engage in hedging transactions unless in compliance with
the Securities Act and (D) disclose that the Regulation S Warrants or the
securities issuable upon the exercise thereof have not been registered under the
Securities Act and cannot be sold in the United States or to U.S. persons absent
registration under the Securities Act or an exemption from such registration. In
connection with such a Transfer, the Company will (x) ensure that the Regulation
S Warrants or the securities issuable upon the exercise thereof bear a legend as
set forth in Section 2 hereof; (y) refuse to register any transfer of Regulation
S Warrants or the securities issuable upon the exercise thereof not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or pursuant to an exemption from registration; and
(z) send a confirmation to the transferee stating that the transferee is subject
to the foregoing restrictions on Transfers.

(ii) Without limiting the other restrictions set forth in this Section 9, each
Holder of a Regulation S Warrant or the securities issued

 

14



--------------------------------------------------------------------------------

upon the exercise thereof agrees (A) it will not engage in hedging transactions
unless in compliance with the Securities Act and (B) any Transfer of Regulation
S Warrants or the securities issued upon the exercise thereof will be made only
in accordance with the provisions of this Section 9. The Holder acknowledges
that the Company will refuse to register any Transfer not made in accordance
with the foregoing provisions.

(iii) Without limiting the other restrictions set forth in this Section 9, no
Regulation S Warrant may be exercised unless the exercising Holder shall have
delivered to the Company (1) a certification, reasonably acceptable to the
Company, that it is not a U.S. person (as defined in Regulation S) and the
Regulation S Warrant is not being exercised on behalf of a U.S. person (as
defined in Regulation S), and it is purchasing the shares of Common Stock in an
offshore transaction in accordance with Regulation S or (2) an opinion of
counsel reasonably acceptable to the Company to the effect that the Regulation S
Warrant and the securities delivered upon exercise thereof have been registered
under the Securities Act or are exempt from registration thereunder.

(f) Warrantholder Rights Agreement. So long as the Warrantholder Rights
Agreement remains in effect, any Holder or its permitted assigns that holds
Warrants or receives shares of Common Stock upon the valid exercise of a Warrant
shall be subject to the Warrantholder Rights Agreement and bound by all the
terms and conditions thereof as if an original party thereto and shall execute a
joinder to the Warrantholder Rights Agreement.

Section 10. Replacement of Warrants. Upon receipt of evidence satisfactory to
the Company and the Warrant Agent of the loss, theft, destruction or mutilation
of a Warrant Certificate and, in the case of loss, theft or destruction, upon
delivery of an indemnity reasonably satisfactory to the Company and the Warrant
Agent, or, in the case of mutilation, upon surrender and cancellation thereof,
the Warrant Agent will issue a new warrant certificate of like tenor for a
number of Warrants equal to the number of Warrants evidenced by such Warrant
Certificate.

Section 11. Governing Law. THIS AGREEMENT AND THE WARRANTS ISSUED HEREUNDER
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

Section 12. Rights Inure to Holder. The Warrants evidenced by a Warrant
Certificate will inure to the benefit of and be binding upon the Holder thereof
and the Company and their respective successors and permitted assigns. Nothing
in this Agreement shall be construed to give to any Person other than the
Company and the Holder thereof any legal or equitable right, remedy or claim
under a Warrant Certificate, and such Warrant Certificate shall be for the sole
and exclusive benefit of the Company and such Holder. Nothing in this Agreement
shall be construed to give a Holder any rights as a holder of shares of Class B
Common Stock until such time, if any, as the Warrants evidenced by its Warrant
Certificate are exercised in accordance with the provisions hereof.

 

15



--------------------------------------------------------------------------------

Section 13. Warrant Agent.

(a) Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Warrant Agent shall deem it necessary or desirable
that any fact or matter be proved or established by the Company prior to taking
or suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer, Chief Operating Office, Chief Financial Officer or another executive
officer of the Company and delivered to the Warrant Agent. The Warrant Agent may
rely upon such statement for any action taken or suffered in good faith by it
pursuant to the provisions of this Warrant Agreement.

(b) Compensation and Indemnity.

(i) For services rendered hereunder, the Warrant Agent shall be entitled to such
compensation as shall be agreed to in writing between the Company and the
Warrant Agent and the Company promises to pay such compensation and to reimburse
the Warrant Agent for the out-of-pocket expenses (including attorneys’ and other
professionals’ fees and expenses) incurred by it in connection with the services
rendered by it hereunder. The provisions of this paragraph shall survive the
termination of this Agreement and the resignation or removal of the Warrant
Agent.

(ii) The Company agrees to indemnify the Warrant Agent for, and to hold it
harmless against, any and all loss, liability, damage, claim, cost or expense,
including reasonable attorneys’ fees and expenses (including the reasonable
costs and expenses of defending against any claim of liability, regardless of
who asserts such claim), incurred by the Warrant Agent that arises out of or in
connection with its accepting appointment as, or acting as, Warrant Agent
hereunder, except such losses, liabilities, damages, claims, costs or expenses
as may result from the gross negligence or willful misconduct of, or breach of
this Agreement by, the Warrant Agent, its Affiliates or any of its or their
officers, directors, employees, managers, agents and advisors (including without
limitation persons retained by the Warrant Agent to provide services hereunder
as set forth in Section 13(q)). The Warrant Agent shall incur no liability and
shall be indemnified and held harmless by the Company for, or in respect of, any
actions taken, omitted to be taken or suffered to be taken in good faith by the
Warrant Agent in reliance upon any signature, endorsement, assignment,
certificate, order, request, notice, instruction or other instrument or document
believed by the Warrant Agent to be valid, genuine and sufficient and in
effecting any exercise or transfer of a Warrant believed by it in good faith to
be authorized, and in delaying or refusing in good faith to effect any exercise
or transfer of a Warrant. The Warrant Agent shall notify the Company, by letter
or facsimile

 

16



--------------------------------------------------------------------------------

transmission, of a claim against the Warrant Agent or of any action commenced
against the Warrant Agent, promptly after the Warrant Agent shall have received
written notice thereof. The failure of the Warrant Agent to so notify the
Company shall not in any way relieve the Company of its obligations pursuant to
this Section 13(b) except to the extent that the Company is prejudiced by such
failure or delay. The Company shall be entitled to participate at its own
expense in the defense of any such claim or other action and, if the Company so
elects, the Company shall assume the defense of any suit brought to enforce any
such claim. In the event that the Company shall assume the defense of any such
suit, the Company shall not be liable for the fees and expenses incurred
thereafter of any counsel retained by the Warrant Agent, so long as the Company
shall retain counsel reasonably satisfactory to the Warrant Agent (it being
understood that it would be unreasonable for Parent to withhold approval for
Akin Gump Strauss Hauer & Feld LLP to serve as such counsel); provided that the
Company shall not be entitled to assume the defense of any such action if the
named parties to such action include both the Warrant Agent and the Company and
representation of both parties by the same legal counsel would, in the written
opinion of the Warrant Agent’s counsel, be inappropriate due to actual or
potential conflicting interests between the Warrant Agent and the Company. The
provisions of this paragraph shall survive the termination of this Agreement and
the resignation or removal of the Warrant Agent.

(c) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant Certificate (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant Certificate; nor shall it be responsible to
make any adjustments required under the provisions of Section 4 hereof (other
than in reliance upon and as directed by requests by the Company to make such
adjustments) or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Class B Common Stock to be issued pursuant to this Agreement or any Warrant
or as to whether any shares of Class B Common Stock will when issued be valid
and fully paid and nonassessable.

(d) Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all moneys received by the Warrant Agent for the purchase of
shares of the Company’s Class B Common Stock through the exercise of Warrants.

(e) Payment of Taxes. The Company shall from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of shares of Class B Common Stock upon the exercise
of Warrants, but the Company shall not be obligated to pay any transfer taxes in
respect of the Warrants or such shares.

 

17



--------------------------------------------------------------------------------

(f) Appointment of Successor Warrant Agent. The Warrant Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving 60 days’ notice in writing
to the Company. If the office of the Warrant Agent becomes vacant by resignation
or incapacity to act or otherwise, the Company shall appoint in writing a
successor Warrant Agent in place of the Warrant Agent. If the Company shall fail
to make such appointment within a period of 30 days after it has been notified
in writing of such resignation or incapacity by the Warrant Agent or by the
Holder of a Warrant (who shall, with such notice, submit his, her, or its
Warrant for inspection by the Company or such other evidence reasonably
satisfactory to the Company), then the Company may serve as the Warrant Agent.
If the Company does not agree to serve as the Warrant Agent within 10 days after
such 30 day period, then the Holder of any Warrant may apply to the Supreme
Court of the State of New York for the County of New York for the appointment of
a successor Warrant Agent at the Company’s cost. After appointment, any
successor Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

(g) Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Class B Common Stock not later than
the effective date of any such appointment.

(h) Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

(i) Further Assurances. The Company agrees to perform, execute, acknowledge, and
deliver or cause to be performed, executed, acknowledged, and delivered all such
further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Agreement.

(j) The Warrant Agent shall not be liable for any act or omission by it unless
such act or omission constitutes gross negligence or willful misconduct; in no

 

18



--------------------------------------------------------------------------------

event shall the Warrant Agent be liable to any Holder, the Company or any third
party for special, punitive, indirect or consequential damages, including but
not limited to lost profits, irrespective of whether the Warrant Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action arising in connection with this Agreement.

(k) The Warrant Agent shall have no duties or obligations other than those
specifically set forth herein or as may be subsequently agreed to in writing
between the Warrant Agent and the Company.

(l) The Warrant Agent makes no representations and has no responsibility for the
validity, sufficiency, value or genuineness of any of the Warrant Certificates
and the Warrant Agent assumes no responsibility with respect to the distribution
of the Warrant Certificates except as herein otherwise provided.

(m) The Warrant Agent shall not be obligated to take any action hereunder which
might in the Warrant Agent’s judgment involve any risk of expense, loss or
liability, unless it shall have been furnished with indemnity and/or security
reasonably satisfactory to it; provided, however, that this provision shall not
affect the power of the Warrant Agent to take such action as it may consider
proper, whether with or without any such security or indemnity.

(n) The Warrant Agent may conclusively rely on and shall be protected in acting
or refraining from acting upon any statement, request, document, certificate,
agreement, opinion, notice, letter or other instrument whatsoever not only as to
its due execution and validity and effectiveness of its provisions, but also as
to the truth and accuracy of any information contained therein, which the
Warrant Agent shall in good faith reasonably believe to be genuine and to have
been signed or presented by the proper person or persons.

(o) The Warrant Agent may conclusively rely on and shall be protected in acting
or refraining from acting upon written or oral instructions from any officer of
the Company.

(p) The Warrant Agent may consult with counsel it selects, including in-house
counsel, with respect to any questions relating to its duties and
responsibilities and the advice or opinion of such counsel, or any opinion of
counsel to the Company provided to the Warrant Agent shall be full and complete
authorization and protection in respect of any reasonable action taken, suffered
or omitted to be taken by the Warrant Agent hereunder in accordance with the
advice or opinion of such counsel.

(q) The Warrant Agent may perform any duties hereunder either directly or by or
through agents and attorneys and the Warrant Agent shall not be responsible for
any misconduct or negligence (other than willful misconduct or gross negligence)
on the part of any agent or attorney appointed with due care by it hereunder.

(r) The Warrant Agent, its officers, directors, employees and shareholders may
become the owners of, or acquire any interest in, any Warrant

 

19



--------------------------------------------------------------------------------

Certificate, with the same rights that it or they would have if it were not the
Warrant Agent, and may engage or be interested in any financial or other
transaction with the Company as freely as if it were not the Warrant Agent.

(s) The statements contained herein and in the Warrant Certificates shall be
taken as statements of the Company and the Warrant Agent assumes no
responsibility for the correctness of the same except such as describe the
Warrant Agent or action taken or to be taken by it. The Warrant Agent assumes no
responsibility with respect to the distribution of the Warrant Certificates
except as herein otherwise provided.

(t) The Warrant Agent shall not at any time be under any duty or responsibility
to any holder of any Warrant Certificate to make or cause to be made any
adjustment of the Exercise Price or number of the Warrant Shares or other
securities or property deliverable as provided in this Agreement, or to
determine whether any facts exist which may require any adjustments, or with
respect to the nature or extent of any such adjustments, when made, or with
respect to the method employed in making the same. The Warrant Agent shall not
be accountable with respect to the validity, value or the kind or amount of any
Warrant Shares or of any securities or property which may at any time be issued
or delivered upon the exercise of any Warrant or with respect to whether any
such Warrant Shares or other securities will when issued be validly issued and
fully paid and nonassessable, and makes no representation with respect thereto.

(u) Notwithstanding anything in this Agreement to the contrary, neither the
Company nor the Warrant Agent shall have any liability to any holder of a
Warrant Certificate or other person as a result of its inability to perform any
of its obligations under this Agreement by reason of any preliminary or
permanent injunction or other order, decree or ruling issued by a court of
competent jurisdiction or by a governmental, regulatory or administrative agency
or commission, or any statute, rule, regulation or executive order promulgated
or enacted by any governmental authority prohibiting or otherwise restraining
performance of such obligation; provided that the Company must use commercially
reasonable efforts to have any such order, decree or ruling lifted, stayed or
otherwise overturned.

(v) In addition to the foregoing, the Warrant Agent shall be protected and shall
incur no liability for, or in respect of, any action taken or omitted by it in
connection with its administration of this Agreement if such acts or omissions
are in reliance upon (i) the proper execution of the certification concerning
beneficial ownership appended to the form of assignment and the form of the
election attached hereto unless the Warrant Agent shall have actual knowledge
that, as executed, such certification is untrue, or (ii) the non-execution of
such certification including, without limitation, any refusal to honor any
otherwise permissible assignment or election by reason of such non-execution.

Section 14. Amendments; Waiver. Except as otherwise provided herein, this
Agreement may not be modified or amended except pursuant to an instrument in
writing signed by the Company, the Warrant Agent and the Holders of a majority
of the then outstanding

 

20



--------------------------------------------------------------------------------

Warrants. Notwithstanding the foregoing, this Agreement may be amended without
the consent of any Holder for the purpose of curing any ambiguity, or of curing,
correcting or supplementing any defective provision contained herein to the
extent such amendments do not adversely affect the interest of any Holder. No
provision hereunder may be waived other than in a written instrument executed by
the waiving party; provided, however, that the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, if the Company shall have obtained the written consent of the Holders of a
majority of the then outstanding Warrants.

Section 15. Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

Section 16. Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. This Agreement, to the extent signed and delivered by means of a
facsimile machine or electronic delivery (i.e., by email of a PDF signature
page), shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or by
electronic delivery as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

Section 17. Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future applicable laws
during the term thereof, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Agreement, a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

Section 18. Persons Benefitting. This Agreement shall be binding upon the
Company and the Warrant Agent and shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the successors and assigns of
each of the parties hereto and nothing in this Agreement, express or implied, is
intended to or shall confer, except as otherwise provided in this Section 18,
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. Each Holder, by acceptance of a Warrant
Certificate, agrees to all of the terms and provisions of this Agreement
applicable thereto, and each such Holder shall be deemed to be a third party
beneficiary of this Agreement. The Warrant Agent may assign or transfer its
rights under this Agreement to any of its Affiliates

 

21



--------------------------------------------------------------------------------

without the prior written consent of any party hereto, provided that the Warrant
Agent shall notify the Company in writing of such assignment or transfer
promptly following the effectiveness thereof, and such Affiliate or Affiliates,
as the case may be, shall be bound by the terms and conditions of this Agreement
as if a party hereto.

Section 19. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes all prior oral and written, and all contemporaneous oral,
agreements and understandings relating to the subject matter hereof.

Section 20. Termination. This Agreement shall terminate upon the earlier of
(i) one day after the end of the Exercise Period or, if and to the extent
applicable, the delivery by the Company to the Holders of all shares of Class B
Common Stock and other securities or property in respect of all Warrants duly
exercised during the Exercise Period and (ii) when all Warrants have been
exercised upon the delivery to the Holders of all shares of Class B Common Stock
and other securities or property in respect of all Warrants duly exercised.
Notwithstanding the foregoing, Section 13(b) shall survive the termination of
this Agreement and the resignation or removal of the Warrant Agent.

Section 21. Notices. All notices and other communications hereunder will be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e mail or otherwise (including electronic confirmation of successful
transmission generated by the facsimile machine of the sender), (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier service or (c) on the earlier of
confirmed receipt or the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder will be delivered, if to the Company or the
Warrant Agent, to the address set forth below, or if to any Holder, to the
address set forth in the Warrant Register, or in each case pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

If to the Company:

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Phone: (203) 956-1000

Attention: Sloane Levy, Esq.

Facsimile: (203) 956 - 1206

Electronic mail: slevy@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Adam K. Weinstein, Esq.

Facsimile: 212-872-8112

Electronic mail: aweinstein@akingump.com

 

22



--------------------------------------------------------------------------------

If to the Warrant Agent:

Wells Fargo Bank, National Association

150 East 42nd Street, 40th Floor

New York, New York 10017

Phone: (917) 260-1550

Attention: Corporate Trust Services

Facsimile: (917) 260-1593

Electronic mail: yana.kislenko@wellsfargo.com

Section 22. Force Majeure. In no event shall the Warrant Agent be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Warrant Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

Section 23. Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the U.S.A. Patriot Act, the Warrant Agent, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Warrant Agent. The parties to this Warrant Agreement agree
that they will provide the Warrant Agent with such information as it may
reasonably request in order for the Warrant Agent to satisfy the requirements of
the U.S.A. Patriot Act.

Section 24. Definitions. For the purposes of this Warrant Certificate, the
following terms shall have the meanings indicated below:

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under direct or indirect
common Control with such specified Person.

“Agreement” has the meaning given it in the Preamble.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law or executive
order to close.

“Cashless Exercise” has the meaning given it in Section 2.

 

23



--------------------------------------------------------------------------------

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class B Common Stock” has the meaning given it in the Recitals.

“Common Stock” means Class A Common Stock and Class B Common Stock,
collectively.

“Company” has the meaning given it in the Preamble.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and the policies of a Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), and the terms “Controlled by” and “Controlling” shall
have correlative meanings.

“Control Event” shall mean the event when the Series B Warrants first become
exercisable in accordance with the terms and conditions of this Agreement.

“Dividends” has the meaning given it in Section 7(a).

“Domestic Restricted Warrant” means a Warrant issued in reliance on Regulation D
or Section 4(2) of the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated from time to time thereunder.

“Exercise Price” is equal to $0.01 per share.

“Exercise Period” means, (i) with respect to any Series A Warrant, on any
Business Day after the date hereof and on or before the Expiration Date and
(ii) with respect to any Series B Warrant, if and only if greater than
$14,637,737.50 aggregate principal amount of Holdings Senior Notes remains
issued and outstanding on December 12, 2017, on any Business Day after such date
and on or before the Expiration Date. For the avoidance of doubt, if less than
$14,637,737.50 aggregate principal amount of the Holdings Senior Notes remains
outstanding on December 12, 2017, the Series B Warrants shall expire thereon for
no additional consideration and be of no further force and effect.

“Exchange Offer” has the meaning given it in the Recitals.

“Expiration Date” means the earlier of 5:00 p.m., New York City time, on
December 12, 2023, and (y) the consummation of a Drag-Along Transaction (as
defined in the Warrantholder Rights Agreement).

“Fair Market Value” means the amount which a willing buyer, under no compulsion
to buy, would pay a willing seller, under no compulsion to sell, in an
arm’s-length transaction but in all events without application of any minority,
illiquidity, transfer or voting restriction, or similar discounts or reductions.

 

24



--------------------------------------------------------------------------------

“FCA” means the U.K. Financial Conduct Authority.

“Governmental Entity” means any U.S. or non-U.S. federal, national,
supranational, state, provincial, local or similar government, governmental,
regulatory or administrative authority, branch, agency or commission or any
court, tribunal, or arbitral or judicial body.

“Holder” has the meaning given it in Section 2(c)(ii).

“Holdings Senior Notes” means the $292,754,750.00 aggregate principal amount of
the Company’s 13.75%/14.50% Senior Secured PIK/Toggle Notes due 2018 issued on
or about the date hereof (as may be increased for any in-kind payment thereon,
but without regard to any subsequent new issuances of notes under the indenture
governing the Holdings Senior Notes).

“Insurance Commissioner” means the Commissioner of Insurance of the State of
North Dakota.

“Issue Date” means December 12, 2013.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or order of any Governmental Entity.

“Market Price” per share of Class B Common Stock means, on any date specified
herein: (a) if the Class B Common Stock is then listed or admitted to trading on
any national securities exchange, the average of the high and low trading prices
of the Class B Common Stock on such date; (b) if the Class B Common Stock is not
then listed or admitted to trading on any national securities exchange but is
designated as a national market system security, the average of the high and low
sale prices of the Class B Common Stock on such date; (c) if there shall have
been no trading on such date or if the Class B Common Stock is not so
designated, the average of the reported high bid and low asked price of the
Class B Common Stock on such date as shown by NASDAQ or reported by any member
firm of the NYSE selected by the Company; or (d) if neither (a), (b) nor (c) is
applicable, the Fair Market Value per share determined in good faith by the
board of directors of the Company.

“NASDAQ” means the Nasdaq Stock Market.

“Number Issuable” with respect to a Warrant has the meaning given it in
Section 4(a).

“NYSE” means the New York Stock Exchange, Inc.

“Person” means any individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, government (or an agency or political subdivision thereof)
or other entity of any kind.

“Regulation D” means Regulation D promulgated under the Securities Act.

 

25



--------------------------------------------------------------------------------

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Warrant” means a Warrant issued pursuant to Regulation S.

“Required Consents” means the material filings, registrations, notifications,
approvals, waivers or expiration or termination of any waiting periods that are
necessary or required, as set forth in Section 9(b).

“Restriction Release Date” means the first date after the date hereof on which
the Company has a class of equity securities registered under Section 12(b) or
Section 12(g) of the Exchange Act or is otherwise required to file reports under
Section 13 or Section 15(d) of the Exchange Act in connection with the Company’s
equity securities; provided, however, that for the avoidance of doubt, the
foregoing shall not include contractual obligations, or a voluntary election, to
be a voluntary filer under the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated from time to time thereunder.

“Senior Liquidation Shares” means any additional class or series of stock which
may in the future be issued by the Company that is expressly designated in an
amendment to the Company’s Certificate of Incorporation or the certificate of
designation establishing such additional class or series of stock as ranking
senior to the Class B Common Stock with respect to dividends, distributions or
rights (including to redemption payments) upon liquidation, dissolution or
winding up of the affairs of the Company.

“Series A Warrant” means a Series A Warrant in substantially the form attached
as Exhibit A hereto.

“Series B Warrant” means a Series B Warrant in substantially the form attached
as Exhibit B hereto.

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”) (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Transaction” has the meaning given it in Section 4(b).

“Transfer” means any voluntary or involuntary attempt to, directly or indirectly
through the transfer of interests in controlled Affiliates or otherwise, sell,
assign, transfer, grant a participation in, pledge or otherwise dispose of any
Warrants, or the consummation of any such transaction, or taking a pledge of,
any of the Warrants; provided, however, that a transaction that is a pledge
shall not be deemed to be a Transfer, but a foreclosure pursuant thereto shall
be deemed to be a Transfer; provided, further, that, with respect to any widely
held “investment company” as defined in the Investment Company Act of 1940, as
amended, a sale, transfer, assignment, pledge, hypothecation, encumbrance or
other disposition of ownership interests in such investment company shall not be
deemed a Transfer. The term “Transferred” shall have a correlative meaning.

 

26



--------------------------------------------------------------------------------

“Transfer Agent” has the meaning given it in Section 2.

“Warrants” have the meaning given it in the first paragraph hereof.

“Warrant Agent” has the meaning given it in the Preamble.

“Warrant Certificate” has the meaning given it in Section 2(a).

“Warrant Exercise Documentation” has the meaning given it in Section 2.

“Warrantholder Rights Agreement” means that certain Warrantholder Rights
Agreement, dated as of December 12, 2013, a form of which is attached hereto as
Exhibit E, as may be amended from time to time, by and among the Company and the
investors party thereto, as in effect from time to time, and any successor
agreement thereto

*      *      *      *       *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Chief Executive Officer WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Warrant Agent By:  

/s/ Yana Kislenko

  Name:   Yana Kislenko   Title:   Vice President

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

Exhibit A – Form of Series A Warrant

SPECIMEN WARRANT CERTIFICATE

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.

NEW YORK CITY TIME, DECEMBER 12, 2023

[LEGEND TO BE INSERTED IN ACCORDANCE WITH SECTION 2]

AFFINION GROUP HOLDINGS, INC.

SERIES A WARRANT TO PURCHASE CLASS B COMMON STOCK

 

WARRANT NO.: A –             NUMBER OF WARRANTS:                 

THIS CERTIFIES THAT, for value received [—] is the registered holder of a
Warrant or Warrants (the “Warrant”) to purchase one fully paid and
non-assessable share of Class B Common Stock, par value $0.01 per share (“Class
B Common Stock”), of AFFINION GROUP HOLDINGS, INC., a Delaware corporation (the
“Company”), for each Warrant evidenced by this Warrant Certificate. Subject to
the conditions set forth herein and in the Warrant Agreement dated as of
December 12, 2013, by and between the Company and the Warrant Agent, as in
effect from time to time (the “Warrant Agreement”) (including as referenced
therein the restrictions on exercise and transfer set forth in the Company’s
organizational documents), as in effect from time to time, the Warrant entitles
the holder thereof to purchase from the Company, at any time during the Exercise
Period and terminating on the Expiration Date, such number of shares of Class B
Common Stock of the Company at the price of $0.01 per share, upon surrender of
this Warrant Certificate and payment of the Exercise Price at the office or
agency of the Warrant Agent.

Payment of the Exercise Price may be made, at the option of the holder of the
Warrant and subject to conditions set forth herein and in the Warrant Agreement,
by the following methods (or any combination thereof): (1) in cash or by wire
transfer of immediately available funds; (2) by a certified or official bank
check payable to the order of the Company; or (3) by means of a cashless
exercise pursuant to Section 3(a)(ii) of the Warrant Agreement. In no event
shall the registered holder of this Warrant be entitled to receive a net-cash
settlement or other consideration in lieu of a physical settlement in shares of
Class B Common Stock. The Warrant Agreement provides that upon the occurrence of
certain events the number of shares of Class B Common Stock purchasable
hereunder, set forth on the face hereof, may, subject to certain conditions, be
adjusted. The term “Exercise Price” as used in this Warrant Certificate refers
to the price per Share at which Shares may be purchased at the time the Warrant
is exercised.

No fraction of a share of Class B Common Stock will be issued upon any exercise
of a Warrant. If, upon exercise of a Warrant, a holder would be entitled to
receive a fractional interest in a share of Class B Common Stock, the Company
shall, upon exercise, round down to the nearest whole number the number of
shares of Class B Common Stock to be issued to the Warrant holder and shall pay
a cash adjustment in respect of such fractional interest in an amount equal to
such fractional interest multiplied by the Market Price of a share of Class B
Common Stock on the Business Day which next precedes the day of exercise.

Upon any exercise of the Warrant for less than the total number of full shares
of Class B Common Stock provided for herein, there shall be issued to the
registered holder hereof or his, her, or its assignee a new Warrant Certificate
bearing the same restrictive legends, if any, covering the number of shares of
Class B Common Stock for which the Warrant has not been exercised.

 

1



--------------------------------------------------------------------------------

Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the registered holder hereof in person or by attorney duly authorized
in writing, may be exchanged in the manner and subject to the limitations
provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor and
evidencing in the aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other government charge.

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the registered holder, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

This Warrant does not entitle the registered holder to any of the rights of a
stockholder of the Company.

Capitalized terms used herein but not defined shall have the meaning set forth
in the Warrant Agreement.

*      *      *      *       *

 

2



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC.       By:  

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

DATED:

Countersigned

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Warrant Agent

 

By:  

 

  Authorized Signatory

[Signature Page to Series A Warrant of Affinion Group Holdings, Inc.]



--------------------------------------------------------------------------------

Exhibit B – Form of Series B Warrant

SPECIMEN WARRANT CERTIFICATE

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.

NEW YORK CITY TIME, DECEMBER 12, 2023

[LEGEND TO BE INSERTED IN ACCORDANCE WITH SECTION 2]

AFFINION GROUP HOLDINGS, INC.

SERIES B WARRANT TO PURCHASE CLASS B COMMON STOCK

 

WARRANT NO.: B –             Number of Warrants:                 

THIS CERTIFIES THAT, for value received [—] is the registered holder of a
Warrant or Warrants (the “Warrant”) to purchase one fully paid and
non-assessable share of Class B Common Stock, par value $0.01 per share (“Class
B Common Stock”), of AFFINION GROUP HOLDINGS, INC., a Delaware corporation (the
“Company”), for each Warrant evidenced by this Warrant Certificate. Subject to
the conditions set forth herein and in the Warrant Agreement dated as of
December 12, 2013, by and between the Company and the Warrant Agent, as in
effect from time to time (the “Warrant Agreement”) (including as referenced
therein the restrictions on exercise and transfer set forth in the Company’s
organizational documents), as in effect from time to time, the Warrant entitles
the holder thereof to purchase from the Company, at any time during the Exercise
Period and terminating on the Expiration Date, such number of shares of Class B
Common Stock of the Company at the price of $0.01 per share, upon surrender of
this Warrant Certificate and payment of the Exercise Price at the office or
agency of the Warrant Agent.

Payment of the Exercise Price may be made, at the option of the holder of the
Warrant and subject to conditions set forth herein and in the Warrant Agreement,
by the following methods (or any combination thereof): (1) in cash or by wire
transfer of immediately available funds; (2) by a certified or official bank
check payable to the order of the Company; or (3) by means of a cashless
exercise pursuant to Section 3(a)(ii) of the Warrant Agreement. In no event
shall the registered holder of this Warrant be entitled to receive a net-cash
settlement or other consideration in lieu of a physical settlement in shares of
Class B Common Stock. The Warrant Agreement provides that upon the occurrence of
certain events the number of shares of Class B Common Stock purchasable
hereunder, set forth on the face hereof, may, subject to certain conditions, be
adjusted. The term “Exercise Price” as used in this Warrant Certificate refers
to the price per Share at which Shares may be purchased at the time the Warrant
is exercised.

No fraction of a share of Class B Common Stock will be issued upon any exercise
of a Warrant. If, upon exercise of a Warrant, a holder would be entitled to
receive a fractional interest in a share of Class B Common Stock, the Company
shall, upon exercise, round down to the nearest whole number the number of
shares of Class B Common Stock to be issued to the Warrant holder and shall pay
a cash adjustment in respect of such fractional interest in an amount equal to
such fractional interest multiplied by the Market Price of a share of Class B
Common Stock on the Business Day which next precedes the day of exercise.

Upon any exercise of the Warrant for less than the total number of full shares
of Class B Common Stock provided for herein, there shall be issued to the
registered holder hereof or his, her, or its assignee a new Warrant Certificate
bearing the same restrictive legends, if any, covering the number of shares of
Class B Common Stock for which the Warrant has not been exercised.

 

1



--------------------------------------------------------------------------------

Warrant Certificates, when surrendered at the office or agency of the Warrant
Agent by the registered holder hereof in person or by attorney duly authorized
in writing, may be exchanged in the manner and subject to the limitations
provided in the Warrant Agreement, but without payment of any service charge,
for another Warrant Certificate or Warrant Certificates of like tenor and
evidencing in the aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office or agency of the Warrant Agent, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Warrants shall be issued to the transferee in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any applicable tax or other government charge.

The Company and the Warrant Agent may deem and treat the registered holder as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the registered holder, and for all other
purposes, and neither the Company nor the Warrant Agent shall be affected by any
notice to the contrary.

This Warrant does not entitle the registered holder to any of the rights of a
stockholder of the Company.

Capitalized terms used herein but not defined shall have the meaning set forth
in the Warrant Agreement.

*      *      *      *       *

 

2



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC.       By:  

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

DATED:

Countersigned

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Warrant Agent

 

By:  

 

  Authorized Signatory

[Signature Page to Series B Warrant of Affinion Group Holdings, Inc.]



--------------------------------------------------------------------------------

Exhibit C

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE WARRANTS

The undersigned holder hereby exercises the right to purchase                 
shares of Class B Common Stock (“Warrant Shares”) of AFFINION GROUP HOLDINGS,
INC., a Delaware corporation (the “Company”), evidenced by the attached Warrant
Certificate (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Warrant Agreement (the
“Agreement”), dated as of December 12, 2013, by and between the Company and
Wells Fargo Bank, National Association, as Warrant Agent, as in effect from time
to time.

 

  1. Payment of Exercise Price (check applicable box).

¨ payment in the sum of $         [is enclosed] [has been wire transferred to
the Company at the following account:                    ] in accordance with
the terms of the Warrant.

¨ Holder hereby elects to make the payment for the Warrant Shares in accordance
with Section 3(a)(ii) of the Agreement.

 

  2. Confirmation. The undersigned hereby represents and warrants that the
Required Consents have been made or obtained, as applicable.

 

  3. Delivery of Warrant Shares. The Company shall deliver the Warrant Shares in
the name of the undersigned or in such other name as is specified below in
accordance with Section 3(b) of the Agreement at the following address:

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to   

 

and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate bearing the same restrictive
legends, if any, for the balance of such Warrants be registered in the name of,
and delivered to, the registered holder at the address stated below its
signature.



--------------------------------------------------------------------------------

  4. Representations and Warranties.

 

  (i) If the Warrant is a Domestic Restricted Warrant (or any other Warrant that
is not a Regulation S Warrant) the undersigned hereby certifies:

[CHECK A OR B, AS APPLICABLE]

¨ A. that it is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act of 1933, as amended;

[OR]

¨ B. enclosed herewith is an opinion of counsel to the effect that the
Regulation S Warrant and the securities delivered upon exercise thereof either
(i) have been registered under the Securities Act or (ii) are exempt from
registration thereunder.

 

  (ii) If the Warrant is a Regulation S Warrant, the undersigned hereby
certifies:

[CHECK A OR B, AS APPLICABLE]

¨ A. that it is not a U.S. person (as defined in Regulation S) or purchasing for
the account or benefit of a U.S. person, other than a distributor, and it is
purchasing the Warrant Shares in an offshore transaction in accordance with
Regulation S;

[OR]

¨ B. enclosed herewith is an opinion of counsel to the effect that the
Regulation S Warrant and the securities delivered upon exercise thereof either
(i) have been registered under the Securities Act or (ii) are exempt from
registration thereunder.

*      *      *      *       *



--------------------------------------------------------------------------------

Dated:  

 

   

 

      (SIGNATURE)      

 

      (ADDRESS)      

 

     

 

      (TAX IDENTIFICATION NUMBER)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges receipt of this Exercise Notice and hereby
undertakes, in accordance with Section 3(b) of the Agreement, to issue the above
indicated number of shares of Class B Common Stock upon satisfactory receipt of
the Warrant Exercise Documentation and the restrictions on exercise and transfer
set forth in the Agreement (including as referenced therein the restrictions on
exercise and transfer set forth in Warrant Agreement and in the Company’s
organizational documents), in the name and to the address set forth above by the
exercising holder.

 

AFFINION GROUP HOLDINGS, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D

ASSIGNMENT

To be Executed by the Registered Holder in Order to Assign Warrants

For Value Received,                      hereby sells, assigns and transfers
unto

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

and be delivered to

  

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

of the Warrants represented by this Warrant Certificate and does hereby
irrevocably constitute and appoint Attorney to transfer this Warrant Certificate
on the books of the Company, with full power of substitution in the premises.

By signing below, the transferring holder hereby represents and warrants to the
Company that such holder is making this transfer in accordance with, and subject
to the terms, conditions and restrictions set forth in, the Warrant Agreement
and the Company’s organizational documents (collectively, the “Transfer
Restrictions”).

Without limiting the Transfer Restrictions, if the transferring holder is
seeking to transfer all or any portion of a Regulation S Warrant:

[CHECK A, B OR C, AS APPLICABLE]

¨ A. such transferring holder hereby certifies as follows:

 

  1. The offer and sale of the Warrants was not and will not be made to a person
in the United States (unless such person is excluded from the definition of
“U.S. person” pursuant to Rule 902(k)(2)(vi) or the account held by it for which
it is acting is excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3)) and such offer
and sale was not and will not be specifically targeted at an identifiable group
of U.S. citizens abroad.

 

  2.

Unless the circumstances described in the parenthetical in paragraph 1 above are
applicable, either (a) at the time the buy order was originated, the buyer was
outside the United States or we and any person acting on our behalf reasonably
believed that the buyer was outside the United



--------------------------------------------------------------------------------

  States or (b) the transaction was executed in, on or through the facilities of
a designated offshore securities market, and neither we nor any person acting on
our behalf knows that the transaction was pre-arranged with a buyer in the
United States.

 

  3. Neither we, any of our affiliates, nor any person acting on our or their
behalf has made any directed selling efforts in the United States with respect
to the Warrants.

 

  4. The proposed transfer of Warrants is not part of a plan or scheme to evade
the registration requirements of the Securities Act.

 

  5. If we are a dealer or a person receiving a selling concession, fee or other
remuneration in respect of the Warrants, and the proposed transfer takes place
during the one-year distribution compliance period (as defined in Rule 902(f) of
Regulation S), or we are an officer or director of the Company, we certify that
the proposed transfer is being made in accordance with the provisions of
Rule 904(b) of Regulation S.

[OR]

¨ B. such transferring holder hereby certifies that the transferee is an
“accredited investor” (as such term is defined under Rule 501(a) of Regulation D
under the Securities Act) and the transfer will be exempt from registration
under applicable federal, State and foreign securities law.

[OR]

¨ C. enclosed herewith is an opinion of counsel to the effect that either
(i) the Warrant has been registered under the Securities Act or (ii) the
proposed transfer is exempt from registration thereunder.

Notwithstanding the foregoing certification, in accordance with Section 9(a) of
the Warrant Agreement, prior to permitting or giving effect to the transfer, the
Company may require the transferring parties to furnish an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that the sale or
transfer is exempt from the registration requirements of the Securities Act and
applicable U.S. state or foreign securities law and indicating whether the new
Warrant Certificates must bear a restrictive legend.

Furthermore, by signing below, the transferring holder hereby agrees and
acknowledges that no sale, assignment or transfer of the Warrants shall be
effective except to the extent such sale, assignment or transfer complies fully
with the Transfer Restrictions.

 

Dated:  

 

   

 

      (SIGNATURE)

THE SIGNATURE TO THE ASSIGNMENT MUST CORRESPOND TO THE NAME WRITTEN UPON THE
FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER AND MUST BE GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND
CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION
PROGRAM PURSUANT TO S.E.C. RULE 17 Ad – 15).



--------------------------------------------------------------------------------

Appendix I

Holder’s Contact Information

 

Name:   

 

         Address:   

 

         City, State, Zip:   

 

         Telephone Number:   

 

         Facsimile Number:   

 

         E-mail Address:   

 

        



--------------------------------------------------------------------------------

Exhibit E

WARRANTHOLDER RIGHTS AGREEMENT